          Case 1:16-cv-09424-JGK Document 283 Filed 12/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
RICHARD STRYKER,                                      :
                                                      :
                                    Plaintiff,        :
                  -against-                           :               ORDER
                                                      :
HSBC SECURITIES (USA) INC, HSBC :                             16-CV-9424 (JGK)(KNF)
BANK USA, N.A., ANDREW IRELAND, :
DANIEL ANNIELLO, SHALINI                              :
GUGLANI, and PETER FOGLIO,                            :
                                                      :
                                    Defendants. :
-----------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


        The evidentiary hearing regarding the plaintiff’s former counsel’s retaining lien, which

was previously adjourned, will be held on December 18, 2020, at 11:00 a.m. (EST). The hearing

will be held as a video conference using the Skype for Business platform. The information

necessary to access the video conference will be provided to the parties via email.

        To optimize the quality of the video feed, only the Court, the plaintiff and the plaintiff’s

former counsel will appear by video for the proceeding; all others will participate via telephone.

Due to the limited capacity of the Skype for Business system, only one counsel per party may

participate. Co-counsel, members of the press, and the public may access the audio feed of the

conference by calling (888) 557-8511 and entering access code 4862532.

        To optimize use of the Court’s video conferencing technology, all participants must:

        1.   Use a browser other than Microsoft Explorer to access Skype for Business.
        2.   Position the participant’s device as close to the WiFi router as is feasible.
        3.   Ensure any others in the participant’s household are not using WiFi during the call;
        4.   Unless the participant is using a mobile telephone to access Skype for Business,
             connect to audio by having the Skype for Business system call the participant.




                                                          1
         Case 1:16-cv-09424-JGK Document 283 Filed 12/07/20 Page 2 of 2




       If there is ambient noise, the participant must mute his or her device when not speaking.

Further, each participant must identify himself or herself whenever speaking, spell any proper

names for the court reporter, and take care not to interrupt or speak over each other. All those

accessing the conference—whether in listen-only mode or otherwise—are reminded that

recording or rebroadcasting the proceeding is prohibited by law.

       To the extent that there are any documents relevant to the hearing, they should be

submitted to the Court via the court’s CM/ECF system at least 24 hours prior to the hearing.



Dated: December 7, 2020                               SO ORDERED:
       New York, New York




                                                 2
